 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   AZARIAH M. ELLINGTON, et al.,           )   Case No. CV 17-07587-SVW (JDE)
                                             )
13                     Plaintiffs,           )
                                             )   ORDER ACCEPTING FINDINGS
14                      v.                   )
                                             )   AND RECOMMENDATION OF
15   JUDGE MARY THORNTON                     )   UNITED STATES MAGISTRATE
                                             )   JUDGE
     HOUSE, et al.,                          )
16                                           )
                       Defendants.           )
17                                           )
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
20   including the filings identified in the Report and Recommendation of the
21   assigned United States Magistrate Judge (Dkt. 184, “R&R”), and the
22   Objection to the Report and Recommendation filed by Plaintiffs (Dkt. 186).
23   Further, the Court has engaged in a de novo review of those portions of the
24   Report and Recommendation to which objections have been made.
25         IT IS HEREBY ORDERED that:
26         1.   The Report and Recommendation is approved and accepted;
27         2.   Plaintiffs’ Request for Reconsideration and Correction of Errors
28               for Order Issued December 10 and Objection to Trial Scheduling
 1              (Dkt. 150) is DENIED; and
 2        3.   Plaintiffs’ Request for Stay Pending Appeal (Dkt. 154) is
 3              DENIED.
 4
 5   Dated: __________________
             May 22, 2019

 6
                                               ______________________________
                                               _____
                                                   ________________
                                                                _     ___
 7                                             STEPHEN V. V WILSON     N
 8                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
